DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a series of steps and therefore recite a process.
Claims 11-20 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 11, as a whole, are directed to the abstract idea of authenticating an item for delivery to a vehicle, which is a method of organizing human activity and a mental process. The claims recite a method of organizing human activity because the identified idea is a fundamental economic principles or practices (e.g. using a marking affixed to the outside of a mail object to communicate information about the mail object, i.e., the sender, recipient, and contents of the mail object, Secured Mail Solutions LLC v. Universal Wilde, Inc.) by reciting using information scanned from an item to authenticate an item for delivery. See MPEP 2106.04(a)(2)(II)(A). The claims recite a method of organizing human activity because the identified idea is a commercial or legal interactions (including business relations) by reciting authenticating a delivery transaction where the relation is between the 
With regards to Claims 2, 4-5, 12, and 14-15, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: verifying delivery to the interior of a vehicle, securing the vehicle after delivery, and acknowledging delivery to a customer.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 11 recite the additional elements: a processor and a memory which are used to perform the scanning, authenticating, and providing access steps. These processor and memory limitations are no more than mere instructions to apply the exception using a generic computer component. The scanning step is recited at a high level of generality (i.e., as a general means of gathering item data for use in the authenticating step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Alice/Mayo Framework Step 2B:
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a processor and a memory. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.) and presenting 
With regards to Claims 3, 6, 10, 13, 16, and 20, the additional elements do not amount to significantly more than the judicial exception. Regarding claims 3, 6, 10, 13, 16, and 20, the specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): taking a photograph (Specification [0042]), scanning a QR code (Specification [0020], [0037]), scanning a barcode (Specification [0020], [0037]), and unlocking a vehicle (Specification [0039]). See MPEP 2106.05(d)(I)(2). Claims 3, 6, 10, 13, 16, and 20 recite insignificant extrasolution activity (i.e. mere 
Remaining Claims:
With regards to Claims 7-9 and 17-19, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stark et al. (U.S. P.G. Pub. 2017/0017920 A1), hereinafter Stark.

Claim 1. 
Stark discloses a method comprising: 
scanning, at a vehicle, an item for delivery (Stark [0017], [0026], [0062], [0067] reader may be a camera of a motor vehicle that is used to optically detect authentication information; [0068] optical code, namely a QR code, is placed on the shipment; [0068] delivery agent holds the shipment in front of the reader so that the optical code is detected); 
authenticating the item (Stark [0068] if an optical code is recognized, this is detected as authentication information, which corresponds to the digital key and which the digital key is stored in the control device is compared; [0069] if the digital key does not match detected authentication information the vehicle is not opened; [0070] if the authentication and the stored digital key match the vehicle device is actuated); and 
automatically providing access to an interior of a vehicle in response to authentication of the item (Stark [0070] if the authentication and the stored digital key match the vehicle device is actuated).

Claim 2. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
verifying delivery of the item to the interior of the vehicle (Stark [0025], [0041], [0074] detect drop off using vehicle sensors such as a camera).

Claim 3. 
Stark discloses all of the elements of claim 2, as shown above. Additionally, Stark discloses:
wherein verifying delivery of the item comprises taking a photograph of the item (Stark [0025], [0041], [0074] detect drop off using vehicle sensors such as a camera).

Claim 4. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
automatically securing the vehicle after delivery of the item into the vehicle (Stark [0074] after drop-off the motor vehicle is closed; [0075] close the window).

Claim 5. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
automatically acknowledging, to a customer associated with the item, delivery of the item to the vehicle (Stark [0025], [0041], [0074] vehicle user may track the drop-off process).

Claim 6. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein scanning the item comprises at least one of scanning a QR code on the item, scanning a bar code on the item, and inputting a code corresponding to the item (Stark [0026], [0068] optical code, namely a QR code, is placed on the shipment).

Claim 7. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein authenticating the item comprises confirming that the item is for a customer associated with the vehicle (Stark [0055] order  is transmitted to a delivery service; [0056] motor 

Claim 8. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein authenticating the item comprises confirming that delivery of the item is occurring within a scheduled period of time (Stark [0057]-[0058] time interval the digital key is valid).

Claim 9. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein authenticating the item further comprises authenticating an identity of a delivery person accessing the vehicle (Stark [0037] authenticate the delivery agent).

Claim 10. 
Stark discloses all of the elements of claim 1, as shown above. Additionally, Stark discloses:
wherein automatically providing access to the interior of the vehicle comprises automatically unlocking at least one of a vehicle window, a vehicle door, and a vehicle trunk (Stark [0040] access may be granted by opening a window or unlatching a lock for the trunk; [0070] if the authentication and the stored digital key match the vehicle device is actuated).

Claim 11. 
Stark discloses system comprising: 
at least one processor (Stark [0055]-[0056] computer device); and 
at least one memory device coupled to the at least one processor and storing instructions for execution on the at least one processor (Stark [0055]-[0056] computer device), the instructions causing the at least one processor to: 
Stark discloses the remaining elements of claim 11 as shown above in claim 1.

Claim 12. 
Stark discloses all of the elements of claim 12 as shown above in claim 2.

Claim 13. 
Stark discloses all of the elements of claim 13 as shown above in claim 3.

Claim 14. 
Stark discloses all of the elements of claim 14 as shown above in claim 4.

Claim 15. 
Stark discloses all of the elements of claim 15 as shown above in claim 5.

Claim 16. 
Stark discloses all of the elements of claim 16 as shown above in claim 6.

Claim 17. 
Stark discloses all of the elements of claim 17 as shown above in claim 7.

Claim 18. 
Stark discloses all of the elements of claim 18 as shown above in claim 8.

Claim 19. 
Stark discloses all of the elements of claim 19 as shown above in claim 9.

Claim 20. 
Stark discloses all of the elements of claim 20 as shown above in claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628